STATE OF MICHIGAN

                                   SUPREME COURT

143914(10)

PEOPLE OF THE STATE OF MICHIGAN,
     Plaintiff-Appellee

V                                                      SC: 143914
                                                       COA: 303223
ROBERT WINBURN                                         Wayne CC: 91-007478-FC
      Defendant-Appellant
___________________________________

STATEMENT BY MARKMAN, J., DENYING MOTION FOR DISQUALIFICATION

                                    November 7, 2011

        MARKMAN, J. Defendant has brought a motion pursuant to MCR 2.003, which is
entitled a “Motion to Offer Justice Stephen J. Markman an Opportunity to Disqualify
Himself From Presiding Over This Action.” In his prayer for relief, defendant states that
he “would not object” if I disqualify myself. Treating this as a motion for
disqualification and assuming that it is, in fact, defendant’s intention to obtain my
recusal, I deny the motion. Defendant alleges that the instant appeal pertaining to his
conviction for a 1990 murder involves overlapping facts with a federal investigation by
the Bureau of Alcohol, Tobacco, and Firearms of narcotics trafficking in which defendant
was alleged by the Bureau to have been involved. It is further alleged that I reviewed this
investigation as the former United States Attorney and ultimately declined to pursue
charges in 1992. However, defendant has established no connection between the facts of
the 1990 murder that are currently in dispute and the circumstances of the federal drug
investigation in 1992, except that defendant was involved in both matters. Thus, the crux
of defendant’s argument is simply that I participated in a decision (not to prosecute
defendant) nearly two decades ago, and that I am now participating in another decision
concerning a different crime in which defendant was allegedly also involved. This is not
a circumstance, in my judgment, that requires judicial disqualification. Furthermore, I
have no actual bias against defendant, and there are no other grounds that exist in support
of my disqualification.